Citation Nr: 0103923	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-24 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral frozen feet.



ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1952 to April 
1954.  His claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a January 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which denied the benefit sought on 
appeal.


REMAND

At the outset, the Board notes that while the veteran's 
appeal was pending, there was a significant change in the law 
pertaining to veteran's benefits.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) which 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new law affects claims pending on or filed after the date 
of enactment.  This law eliminates the concept of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence required to substantiate a claim.  
Specifically, the law requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence not previously provided to 
the Secretary, that is necessary to substantiate the claim.  
As part of this notification, VA is required to inform the 
claimant as to what evidence the claimant is to provide and 
what evidence, if any, VA will attempt to obtain on the 
claimant's behalf.  This legislation is applicable to this 
veteran's claim.  See Karnas v. Derwiniski, 1 Vet. App. 308, 
312-313 (1991).

Upon a preliminary review of the claims file, the Board notes 
that a deferred rating decision was issued in October 1998.  
The RO in its reason for deferral indicated that the veteran 
had provided conflicting information as to the location and 
occurrence of his in-service injury.  The RO specifically 
pointed to a VA examination afforded to the veteran in May 
1998, which contained a notation by the examiner in the 
medical history portion that, "the veteran's feet were 
frozen in 1953 at the Chosin Reservoir."  The RO compared 
this with a VA Form 13055 completed by the veteran in 
November 1997, indicating that he was treated for frozen feet 
from February 1953 to April 1953.  The RO noted that the 
Chosin Reservoir incident occurred during November 1950.  The 
RO further stated that in view of the apparent conflict, they 
would request service department records to verify the 
veteran's units of assignment, Military Occupational 
Specialty (MOS), and duty dates in Korea.  A request for the 
aforementioned information was prepared by the RO in October 
1998 on a VA Form 21-3101.  It appears from the record that a 
response was not received by the RO, nor does it appear that 
an attempt to follow-up was made by the RO.  It is the 
Board's opinion that these records need to be obtained and 
associated with the claims file.

In addition, the veteran was afforded a VA examination in May 
1998.  The examiner diagnosed the veteran as having 
"residuals of frozen feet right foot with diminished 
capillary filling time toes one through five" and 
"residuals of frozen feet left foot with decreased filling 
time of the capillaries toes one through five."  However, it 
is not clear from the record, the nature of the current 
disability.  As such, the Board believes that further 
examination is necessary. 

Additionally, the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000.  
Furthermore, in the Statement of the Case and the rating 
decision, the RO denied the veteran's claim on the basis of a 
failure to present a well-grounded claim.  However, as stated 
earlier, this standard is no longer applicable, and it would 
be potentially prejudicial to the veteran if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In light of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand to the RO is 
required in this case, so that the RO may comply with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  With regard to 
the case at hand, the Board concludes that efforts should be 
made by the RO to obtain service department records to 
determine what unit the veteran was assigned to in Korea, as 
well as any additional records identified by the veteran 
needed to substantiate his claim.  Further, the veteran 
should be afforded an additional VA examination to ascertain 
the nature of any current disability.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file service department 
records to verify the veteran's units of 
assignments, MOS, and duty dates in 
Korea.  

2.  The RO should contact the veteran and 
request the names and addresses of all 
health care providers he has seen for 
treatment of bilateral frozen feet after 
discharge from service.  After obtaining 
any necessary authorizations, the RO 
should obtain and associate with the 
claims file all treatment records 
identified by the veteran.  

3.  The veteran should be afforded an 
examination by a vascular specialist to 
ascertain the nature and etiology of any 
disorder of the feet that may be present.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service medical 
records and any private medical records 
pertaining to the treatment for bilateral 
frozen feet, and offer an opinion as to 
whether there is a current disability and 
if so, whether it is casually and 
etiologically related to cold weather the 
veteran was reportedly exposed to during 
his service in Korea.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (2000), copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review.

4.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000).  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




